UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedMarch 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number0-24584 Boston Financial Tax Credit Fund VII, A Limited Partnership (Exact name of registrant as specified in its charter) Massachusetts 04-3166203 (State or other jurisdiction of(I.R.S. Employer Identification No.) incorporation or organization) 101 Arch Street, Boston, Massachusetts 02110-1106 (Address of principal executive offices)(Zip Code) Registrant's telephone number, including area code (617) 439-3911 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None None Securities registered pursuant to Section 12(g) of the Act: UNITS OF LIMITED PARTNERSHIP INTEREST (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o YesýNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o YesýNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ý YesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Subsection 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b -2 of the Exchange Act. Large accelerated fileroAccelerated Filero Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12 b-2 of the Exchange Act). o YesýNo State the aggregate sales price of Fund units held by nonaffiliates of the registrant:$45,581,000 as of September 30, 2010. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED MARCH 31, 2011 TABLE OF CONTENTS Page No. PART I Item 1Business K-4 Item 2Properties K-6 Item 3Legal Proceedings K-9 Item 4(Removed and Reserved) K-9 PART II Item 5Market for the Registrant's Units and Related Security Holder Matters K-9 Item 7Management's Discussion and Analysis of Financial Condition and Results of OperationsK-9 Item 8Financial Statements and Supplementary Data K-15 Item 9Changes in and Disagreements with Accountants on Accounting and Financial Disclosure K-15 Item 9AControls and Procedures K-16 Item 9BOther Information K-16 PART III Item 10 Directors and Executive Officers of the Registrant K-17 Item 11Management Remuneration K-17 Item 12Security Ownership of Certain Beneficial Owners and Management K-18 Item 13Certain Relationships and Related Transactions and Director Independence K-18 Item 14Principal Accounting Fees and Services K-19 Item 15Exhibits, Financial Statement Schedules K-19 SIGNATURES K-21 CERTIFICATIONS K-22 PART I Item 1.Business Boston Financial Tax Credit Fund VII, A Limited Partnership (the "Fund") is a Massachusetts limited partnership formed on September 14, 1992 under the laws of the Commonwealth of Massachusetts.The Amended and Restated Agreement of Limited Partnership (the "Partnership Agreement") authorized the sale of up to 100,000 units of Limited Partnership Interest (“Unit”) at $1,000 per Unit.On November 30, 1993, the Fund held its final investor closing.In total, the Fund received $50,930,000 (“Gross Proceeds”) of capital contributions for 50,930 Units.Such amounts exclude five unregistered Units previously acquired for $5,000 by the Initial Limited Partner, which is also one of the General Partners.The offering of Units terminated on January 21, 1994.No further sale of Units is expected. The Fund is engaged solely in the business of real estate investment.Accordingly, a presentation of information about industry segments is not applicable and would not be material to an understanding of the Fund's business taken as a whole. The Fund originally invested as a limited partner or member in nineteen other limited partnerships or limited liability companies (collectively, "Local Limited Partnerships") which own and operate residential apartment complexes ("Properties"), some of which benefit from some form of federal, state or local assistance programs and all of which qualify for low-income housing tax credits ("Tax Credits") added to the Internal Revenue Code (the "Code") by the Tax Reform Act of 1986.The Fund’s objectives are to:(i) to provide investors with annual tax credits which they may use to reduce their federal income taxes; (ii) to provide limited cash distributions from the operations of apartment complexes; and (iii) to preserve and protect the Fund's capital with the possibility of realizing a profit through the sale or refinancing of apartment complexes.There cannot be any assurance that the Fund will attain any or all of these investment objectives. Since the Local Limited Partnerships no longer generate any tax credits, the Fund is in the process of disposing of its interests in Local Limited Partnerships.The Fund has disposed of its interests in thirteen Local Limited Partnerships, and the Fund currently has only six Local Limited Partnership Interests remaining.In general, sale of the Fund’s interests in a Local Limited Partnership will be subject to various restrictions.The Fund will hold Local Limited Partnership interests for periods consistent with the terms of the Local Limited Partnership agreements, the Partnership Agreement and the best interests of the Fund (including Tax Credit recapture considerations). Table A on the following pages lists the Properties originally acquired by the Local Limited Partnerships in which the Fund has invested.Item 7 of this Report contains other significant information with respect to such Local Limited Partnerships. TABLE A SELECTED LOCAL LIMITED PARTNERSHIP DATA Date Properties owned by Interest Local Limited Partnerships Location Acquired Oak Ridge (1) Macon, GA 12/31/92 Santa Fe Oaks II (1) Gainesville, FL 12/31/92 Andrew’s Pointe Burnsville, MN 04/13/92 Palo Verde II (1) Henderson, NV 05/19/93 Woods Lane (1) Rogers, AR 07/30/93 Crafton Place (1) Fayetteville, AR 07/30/93 Guardian Place (1) Richmond, VA 10/07/93 Twin Oaks Meadows Lansing, MI 10/29/93 Sunrise Terrace (1) Madera, CA 11/24/93 Wynmor Brooklyn Park, MN 12/22/93 Citrus Glen (1) Orlando, FL 12/30/93 St. Andrews Pointe (1) Columbia, SC 01/05/94 Des Moines St. Village (1) Des Moines, IA 01/31/94 Fountain Lakes (1) Benton, AR 02/02/94 Fairhaven Manor Burlington, WA 03/08/94 Grand Boulevard Renaissance (1) Chicago, IL 08/03/94 Los Claveles II (1) Trujillio Alto, PR 08/31/94 Springwood Tallahassee, FL 12/15/94 Harford Commons Baltimore, MD 02/28/95 (1)The Fund no longer has interests in the Local Limited Partnerships which own these Properties. Although the Fund's investments in Local Limited Partnerships are not subject to seasonal fluctuations, the Fund's equity in losses of Local Limited Partnerships, to the extent it reflects the operations of individual Properties, may vary from quarter to quarter based upon changes in occupancy and operating expenses as a result of seasonal factors. Each Local Limited Partnership has as its general partners ("Local General Partners") one or more individuals or entities not affiliated with the Fund or its General Partners.In accordance with the partnership agreements under which such entities are organized ("Local Limited Partnership Agreements"), the Fund depends on the Local General Partners for the management of each Local Limited Partnership.As of March 31, 2011, no Local Limited Partnerships have a common Local General Partner or affiliated group of Local General Partners. The Local General Partners of the remaining Local Limited Partnerships are identified in the schedule in Item 2 of this Report. The Properties owned by Local Limited Partnerships in which the Fund has invested are, and will continue to be, subject to competition from existing and future apartment complexes in the same areas.The success of the Fund will depend on many outside factors, most of which are beyond the control of the Fund and which cannot be predicted at this time.Such factors include general economic and real estate market conditions, both on a national basis and in those areas where the Properties are located, the availability and cost of borrowed funds, real estate tax rates, operating expenses, energy costs and governmental regulations.In addition, other risks inherent in real estate investment may influence the ultimate success of the Fund, including: (i) possible reduction in rental income due to an inability to maintain high occupancy levels or adequate rental levels; (ii) possible adverse changes in general economic conditions and adverse local conditions, such as competitive over-building or a decrease in employment or adverse changes in real estate laws, including building codes; and (iii) possible future adoption of rent control legislation which would not permit increased costs to be passed on to the tenants in the form of rent increases or which suppress the ability of the Local Limited Partnerships to generate operating cash flow.Since some of the Properties benefit from some form of governmental assistance, the Fund is subject to the risks inherent in that area including decreased subsidies, difficulties in finding suitable tenants and obtaining permission for rent increases. In addition, any Tax Credits allocated to investors with respect to a Property are subject to recapture to the extent that the Property or any portion thereof ceases to qualify for the Tax Credits.Other future changes in federal and state income tax laws affecting real estate ownership or limited partnerships could have a material and adverse effect on the business of the Fund. The Fund is managed by Arch Street VIII, Inc., (the “Managing General Partner”). The other General Partner of the Fund is Arch Street VII Limited Partnership (“Arch Street VII L.P.”).The Fund, which does not have any employees, reimburses Boston Financial Investment Management, LP (“Boston Financial”) an affiliate of the General Partners, for certain expenses and overhead costs.A complete discussion of the management of the Fund is set forth in Item 10 of this Report.The Fund currently has no employees. The General Partners were affiliates of MMA Financial, Inc. Municipal Mortgage & Equity, LLC (“MuniMae”), the parent company of MMA Financial, Inc., sold substantially all of the assets of its Low Income Housing Tax Credit business to Boston Financial.The first stage of this sale closed on July 30, 2009 and the second stage closed on October 13, 2009. From July 30, 2009 through October 13, 2009, MuniMae had engaged BFIM Asset Management, LLC, an affiliate of Boston Financial, to provide asset management to the Fund. On October 13, 2009, the partnership interests in the General Partners were directly and/or indirectly transferred from entities controlled by MuniMae to one or more entities controlled and owned by Boston Financial. Item 2.Properties The Fund currently owns limited partnership interests in six Local Limited Partnerships which own and operate Properties, some of which benefit from some form of federal, state or local assistance programs and all of which qualify for the Tax Credits added to the Code by the Tax Reform Act of 1986.The Fund’s ownership interest in each Local Limited Partnership is 99%, with the exception of Springwood Apartments which is 19.8% and Eden Park which is 67.99%. Each of the Local Limited Partnerships has received an allocation of Tax Credits from the relevant state tax credit agency.In general, the Tax Credits run for ten years from the date the Property is placed in service.The required holding period (the "Compliance Period") of the Properties is fifteen years.During these fifteen years, the Properties must satisfy rent restrictions, tenant income limitations and other requirements, as promulgated by the Code, in order to maintain eligibility for the Tax Credits at all times during the Compliance Period.Once a Local Limited Partnership has become eligible for the Tax Credits, it may lose such eligibility and suffer an event of recapture if its Property fails to remain in compliance with the requirements. In addition, some of the Local Limited Partnerships have obtained one or a combination of different types of loans such as: (i) below market rate interest loans; (ii) loans provided by a redevelopment agency of the town or city in which the Property is located at favorable terms; or (iii) loans that have repayment terms that are based on a percentage of cash flow. The schedule on the following pages provides certain key information on the Local Limited Partnership interests currently invested in the Fund. Capital Contributions Local Limited Partnership Property Name Total Paid Mtge. Loans Occupancy at Property Location Number of Committed at Through Payable at Type of March 31, LocalGeneral Partner Apts Units March 31, 2011 March 31, 2011 December 31, 2010 Subsidy 2011 Andrew's Pointe Limited Partnership Andrew's Pointe Burnsville, MN Shelter Corporation 57 None 98 % Twin Oaks Meadows Limited Dividend Housing Association Limited Partnership Twin Oaks Meadows Lansing, MI First Centrum Corporation 63 None 87 % Eden Park Limited Partnership Wynmor Brooklyn Park, MN Wynmor Redevelopment L.P. c/o R.E Equitie None 96 % Fairhaven Manor Limited Partnership Fairhaven Manor Burlington, WA Manor Properties, L.L.C. 40 None % Capital Contributions Local Limited Partnership Property Name Total Paid Mtge. Loans Occupancy at Property Location Number of Committed at Through Payable at Type of March 31, Local General Partner Apts Units March 31, 2011 March 31, 2011 December 31, 2010 Subsidy Springwood Apartments, A Limited Partnership Springwood Tallahassee, FL Flournoy Development Co. None 89 % BHP/Harford Commons Limited Partnership Harford Commons Baltimore, MD RH II LLC 30 None 90 % $ $ $ The Fund does not guarantee any of the mortgages or other debt of the Local Limited Partnerships. Duration of leases for occupancy in the Properties described above is generally six to twelve months.The Managing General Partner believes the Properties described herein are adequately covered by insurance. Additional information required under this item, as it pertains to the Fund, is contained in Items 1, 7 and 8 of this Report. Item 3.Legal Proceedings The Fund is not a party to any pending legal or administrative proceeding, and to the best of its knowledge, no legal or administrative proceeding is threatened or contemplated against it. Item 4.(Removed and Reserved) PART II Item 5.Market for the Registrant's Units and Related Security Holder Matters There is no public market for the Units, and it is not expected that a public market will develop. If a Limited Partner desires to sell Units, the buyer of those Units will be required to comply with the minimum purchase and retention requirements and investor suitability standards imposed by applicable federal or state securities laws and the minimum purchase and retention requirements imposed by the Fund.The price to be paid for the Units, as well as the commissions to be received by any participating broker-dealers, will be subject to negotiation by the Limited Partner seeking to sell his Units.Units will not be redeemed or repurchased by the Fund. The Partnership Agreement does not impose on the Fund or its General Partners any obligation to obtain periodic appraisals of assets or to provide Limited Partners with any estimates of the current value of Units. As of March 31, 2011, there were 2,238 record holders of Units of the Fund. Cash distributions, when made, are paid annually.During the year ended March 31, 2011, no cash distribution was paid.During the year ended March 31, 2010, a cash distribution of $1,004,196 was paid to Unit holders. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations Certain matters discussed herein constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The use of words like “anticipate,” “estimate,” “intend,” “project,” “plan,” “expect,” “believe,” “could,” and similar expressions are intended to identify such forward-looking statements. The Fund intends such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements and is including this statement for purposes of complying with these safe harbor provisions.Although the Fund believes the forward-looking statements are based on reasonable assumptions and current expectations, the Fund can give no assurance that its expectations will be attained.Actual results and timing of certain events could differ materially from those projected in or contemplated by the forward-looking statements due to a number of factors, including, without limitation: (i) possible reduction in rental income due to an inability to maintain high occupancy levels or adequate rental levels;(ii) possible adverse changes in general economic conditions and adverse local conditions, such as competitive overbuilding, a decrease in employment rates or adverse changes in real estate laws, including building codes; (iii) possible future adoption of rent control legislation which would not permit increased costs to be passed on to the tenants in the form of rent increases or which would suppress the ability of the Local Limited Partnership to generate operating cash flow; and (iv) general economic and real estate conditions and interest rates. Executive Level Overview Boston Financial Tax Credit Fund VII, A Limited Partnership (the "Fund") is a Massachusetts limited partnership organized to invest as a limited partner or member in other limited partnerships or limited liability companies (collectively, "Local Limited Partnerships") which own and operate apartment complexes that are eligible for low income housing tax credits (“Tax Credits”) which may be applied against the federal income tax liability of an investor.The Fund’s objectives are to: (i) provide investors with annual Tax Credits which they may use to reduce their federal income tax liability; (ii) provide limited cash distributions from the operations of apartment complexes and; (iii) preserve and protect the Fund’s capital.Arch Street VIII, Inc., a Massachusetts corporation is the Managing General Partner of the Fund.Arch Street VII Limited Partnership, a Massachusetts limited partnership, whose general partner consists of Arch Street, Inc., is also a General Partner.Both the Managing General Partner and Arch Street VII, L.P. are affiliates of Boston Financial Investment Management, LP (“Boston Financial”).The General Partners were affiliates of MMA Financial, Inc. Municipal Mortgage & Equity, LLC (“MuniMae”), the parent company of MMA Financial, Inc., sold substantially all of the assets of its Low Income Housing Tax Credit business to Boston Financial. The first stage of this sale closed on July 30, 2009 and the second stage closed on October 13, 2009. From July 30, 2009 through October 13, 2009, MuniMae had engaged BFIM Asset Management, LLC, an affiliate of Boston Financial, to provide asset management to the Fund. On October 13, 2009, the partnership interests in the General Partners were directly and/or indirectly transferred from entities controlled by MuniMae to one or more entities controlled and owned by Boston Financial.The fiscal year of the Fund ends on March 31. As of March 31, 2011, the Fund’s investment portfolio consisted of a limited partner interest in six Local Limited Partnerships, which own and operate a multi-family apartment complex that had generated, but no longer generates, Tax Credits.Since inception, the Fund generated Tax Credits, net of recapture, of approximately $1,485 per Limited Partner Unit.The aggregate amount of Tax Credits generated by the Partnership is consistent with the objective specified in the Fund’s prospectus. Properties that receive low income housing Tax Credits must remain in compliance with rent restriction and set-aside requirements for at least 15 calendar years from the date the Property is placed in service.Failure to do so would result in the recapture of a portion of the Property’s Tax Credits.The Compliance Period for all of the remaining Properties, which the Fund has an interest, expired on or before December 31, 2010.The Managing General Partner has negotiated agreements that will ultimately dispose of the Fund’s interest in two Local Limited Partnerships in 2011.In addition, the Fund is in negotiations with potential buyers to dispose of its interest in the four other Local Limited Partnerships in 2011. In February, 2010, the Fund distributed $994,153.60, or $19.52 per Unit, representing a cash distribution from the proceeds of recent property sales.The Managing General Partner anticipates making an additional distribution in the future. The Managing General Partner will continue to closely monitor the operations of the Properties during the Compliance Periods and will formulate disposition strategies with respect to the Fund’s remaining Local Limited Partnership interests.The Fund shall dissolve and its affairs shall be wound up upon the disposition of the final Local Limited Partnership interest and other assets of the Fund.Investors will continue to be Limited Partners, receiving K-1s and quarterly and annual reports, until the Fund is dissolved. Critical Accounting Policies The Fund’s accounting policies include those that relate to its recognition of investments in Local Limited Partnerships using the equity method of accounting.The Fund’s policy is as follows: The Local Limited Partnerships in which the Fund invests are Variable Interest Entities ("VIE"s). The Fund is involved with the VIEs as a non-controlling limited partner equity holder.The investments in the Local Limited Partnerships are made primarily to obtain Tax Credits on behalf of the Fund’s investors.The Tax Credits generated by Local Limited Partnerships are not reflected on the books of the Fund as such credits are allocated to investors for use in offsetting their federal income tax liability.The general partners or managing members of the Local Limited Partnerships (the “Local General Partners”), who are considered to be the primary beneficiaries, have the power to direct the activities of the Local Limited Partnerships.The Local General Partners are also responsible for maintaining compliance with the Tax Credit program and for providing subordinated financial support in the event operations cannot support debt and Property tax payments.The Fund, through its ownership percentages, may participate in property disposition proceeds.The timing and amounts of these proceeds are unknown but can impact the Fund’s financial position, results of operations or cash flows. Because the Fund is not the primary beneficiary of these Local Limited Partnerships, it accounts for its investments in the Local Limited Partnerships using the equity method of accounting. The Fund'sexposure to economic and financial statement losses is limited to its investments in the Local Limited Partnerships and estimated future funding commitments.To the extent that the Fund does not receive the full amount of Tax Credits specified in its initial investment contribution agreement, it may be eligible to receive payments from the Local General Partners under the provisions of Tax Credit guarantees.The Fund may be subject to additional losses to the extent of any financial support that the Fund voluntarily provides in the future.The Fund may voluntarily provide advances to the Local Limited Partnerships to finance operations or to make debt service payments.The Fund assesses the collectability of any advances at the time the advance is made and records a reserve if collectability is not reasonably assured.The Fund does not guarantee any of the mortgages or other debt of the Local Limited Partnerships. Under the equity method, the investment is carried at cost, adjusted for the Fund’s share of net income or loss and for cash distributions from the Local Limited Partnerships; equity in income or loss of the Local Limited Partnerships is included currently in the Fund's operations.A liability is recorded for delayed equity capital contributions to Local Limited Partnerships.Under the equity method, a Local Limited Partnership investment will not be carried below zero.To the extent that equity in losses are incurred when the Fund’s carrying value of the respective Local Limited Partnership has been reduced to zero, these excess losses will be suspended and offset against future income.Income from a Local Limited Partnership, where cumulative equity in losses plus cumulative distributionshave exceeded the total investment in the Local Limited Partnership, will not be recorded until all of the related unrecorded losses have been offset.To the extent that a Local Limited Partnership with a carrying value of zero distributes cash to the Fund, that distribution is recorded as income in the Fund’s statement of operations. The Fund has implemented policies and practices for assessing other-than-temporary declines in the values of its investments in Local Limited Partnerships.Periodically, the carrying values of the investments are tested for other-than-temporary impairment. If an other-than-temporary decline in carrying value exists, a provision is recorded to reduce the investment to the sum of the estimated remaining benefits. The estimated remaining benefits for each Local Limited Partnership consists of the estimated future benefit from tax losses and tax credits over the estimated life of the investment and estimated residual proceeds at disposition. Estimated residual proceeds are calculated by capitalizing the estimated net operating income and subtracting the estimated terminal debt balance of each Local Limited Partnership.Generally, the carrying values of most Local Limited Partnerships will decline through losses and distributions.However, the Fund may record impairment losses if the expiration of tax credits outpaces losses and distributions from any of the Local Limited Partnerships. During the years ended March 31, 2011 and 2010, the Fund concluded that one of the Local Limited Partnerships had experienced other-than-temporary declines in its carrying value and impairment losses were recorded: Fairhaven Manor for $231,000 and $9,000, respectively. Liquidity and Capital Resources At March 31, 2011, the Fund had cash and cash equivalents of $2,479,438 as compared with $2,671,659 at March 31, 2010.This decrease is primarily attributable to normal fund operations.Cash used for operations includes $487,540 to the Managing General Partner for accrued asset management fees. The Managing General Partner initially designated 5% of the Gross Proceeds as Reserves, as defined in the Partnership Agreement.The Reserves were established to be used for working capital of the Fund and contingencies related to the ownership of Local Limited Partnership interests.The Managing General Partner may increase or decrease such Reserves from time to time, as it deems appropriate.At March 31, 2011 and 2010, $2,453,262 and $2,759,197, respectively, has been designated as Reserves. To date, professional fees relating to various Property issues totaling approximately $128,000 have been paid from Reserves.In the event a Local Limited Partnership encounters operating difficulties requiring additional funds, the Fund’s management might deem it in its best interest to voluntarily provide such funds in order to protect its investment.As of March 31, 2011, the Fund has advanced approximately $1,525,000to Local Limited Partnerships to fund operating deficits. The Managing General Partner believes that the investment income earned on the Reserves, along with cash distributions received from Local Limited Partnerships, to the extent available, will be sufficient to fund the Fund's ongoing operations.Reserves may be used to fund operating deficits, if the Managing General Partner deems funding appropriate. To date, the Fund has used approximately $1,560,000 of Reserves to fund operations.If Reserves are not adequate to cover the Fund’s operations, the Fund will seek other financing sources including, but not limited to, the deferral of Asset Management Fees paid to an affiliate of the Managing General Partner or working with Local Limited Partnerships to increase cash distributions. Since the Fund invests as a limited partner, the Fund has no contractual duty to provide additional funds to the Local Limited Partnerships beyond its specified investment.Thus, as of March 31, 2011, the Fund had no contractual or other obligation to the Local Limited Partnerships that had not been paid or provided for. Cash Distributions No cash distributions were made during the year ended March 31, 2011. Cash distributions of $1,004,196 were made during the year ended March 31, 2010. The Fund is currently working on disposing of its interest in certain Local Limited Partnerships during the next nine months. These dispositions may result in cash available for distribution, but due to the uncertainty of the sales, no guarantees can be made as to the extent of their outcome on distributions.Based on the results of 2010 Property operations, the Local Limited Partnerships are not expected to distribute significant amounts of cash to the Fund because such amounts will be needed to fund Property operating costs.In addition, some of the Properties benefit from some type of federal or state subsidy and, as a consequence, are subject to restrictions on cash distributions. Results of Operations The Fund’s results of operations for the year ended March 31, 2011 resulted in a net loss of $469,872 as compared to a net income of $1,294,814 for the same period in 2010.The decrease in net income is primarily attributable to a decrease in gain on disposition of investments in Local Limited Partnerships, a decrease in cash distribution income, and an increase in impairment on investments in Local Limited Partnerships, partially offset by a decrease in equity in losses, and a decrease in general and administrative expenses. The decrease in gain on disposition of investments in Local Limited Partnerships is due to the sale of only two Local Limited Partnerships during the current year, with disposition proceeds received for only one property. The decrease in cash distribution income is due to a decrease in distributions from Local Limited Partnerships with carrying values of zero. The increase in impairment on investments in Local Limited Partnerships is due to the Fund recording an impairment allowance for its investments in certain Local Limited Partnerships. Equity in losses of Local Limited Partnerships decreased due to the sale of five Local Limited Partnerships in the prior year. General and administrative expenses decreased due to a decrease in charges due to an affiliate of the Managing General Partner for operations and administrative expenses necessary for the operation of the Fund. Low-Income Housing Tax Credits The Tax Credits per Limited Partner stabilized in 1996.The credits have ended as all properties have reached the end of the ten year credit period. Property Discussions Three of the Properties in which the Fund has an interest have stabilized operations and operate above breakeven as of December 31, 2010.Some Properties generated cash flow deficits that the Local General Partners of those Properties fund through project expense loans, subordinated loans or operating escrows.However, some Properties have had persistent operating difficulties that could either: (i) have an adverse impact on the Fund’s liquidity; or (ii) result in their foreclosure.Also, the Managing General Partner, in the normal course of the Fund’s business, is arranging for the future disposition of its interest in all of its Local Limited Partnerships.The following Property discussions focus on all such Properties. As previously reported, the Managing General Partner entered into an agreement that would require the Local General Partner to either purchase the Fund’s interest in Sunrise Terrace, located in Madera, California, after the end of the compliance period on December 31, 2008, based on the appraised value of the Property, or to market the Property for sale.The Local General Partner opted to market the Property for sale and a Purchase and Sales Agreement was signed on June 9, 2009 and amended on June 23, 2009.The sale of the Property occurred August 18, 2009 and net proceeds to the Fund totaled $557,042, or $10.94 per Unit.All profit and loss benefits stopped flowing to the Fund as of August 18, 2009; however, the investment in the Local Limited Partnership was written off the Fund’s books at the end of 90 days as there were outstanding working capital items at the Local Limited Partnership level yet to be resolved.The transaction resulted in a 2009 tax loss of $151,668, or $2.98 per Unit.However, in 2010, the Fund incurred taxable gain of $15,283, or $0.30 per Unit, as a result of outstanding working capital items.The Fund no longer has an interest in this Local Limited Partnership. As previously reported, the Managing General Partner entered into an agreement to sell the Fund’s interest in Woods Lane, L.P., located in Rogers, Arkansas, to the Local General Partner.This transaction occurred on September 30, 2009, which resulted in net sales proceeds to the Fund of $124,691, or $2.45 per Unit.The Managing General Partner, in accordance with and as permitted by the Partnership Agreement, retained the entire amount of sales proceeds in Reserves.The transaction resulted in 2009 taxable income of $606,686, or about $11.91, per Unit.The Fund no longer has an interest in this Local Limited Partnership. As previously reported, the Managing General Partner entered into an agreement to sell the Fund’s interest in Fountain Lakes, L.P., located in Benton, Arkansas, to the Local General Partner.This transaction occurred on September 30, 2009, which resulted in net sales proceeds to the Fund of $1,504,949, or $29.55 per Unit.The Managing General Partner, in accordance with and as permitted by the Partnership Agreement, retained the entire amount of sales proceeds in Reserves.It was previously reported that this transaction would result in 2009 estimated tax loss of $1,080,000, or $21.21 per Unit; however, this estimate did not include the sales proceeds noted above.The transaction resulted in 2009 taxable income of $383,899, or about $7.54, per Unit.The Fund no longer has an interest in this Local Limited Partnership. As previously reported, the Managing General Partner anticipated transferring the Fund’s interest in the Local Limited Partnership that owns Crafton Place Apartments, located in Fayetteville, Arkansas, in the third quarter fiscal year 2010.This transaction occurred on September 30, 2009, which resulted in net sales proceeds to the Fund of $300,220, or $5.89 per Unit.The Managing General Partner, in accordance with and as permitted by the Partnership Agreement, retained the entire amount of sales proceeds in Reserves.It was previously reported that this transaction would result in 2009 estimated tax loss of $210,000, or $4.12 per Unit; however, this estimate did not include the sales proceeds noted above.The transaction resulted in 2009 taxable income of $62,634, or about $1.23, per Unit.The Fund no longer has an interest in this Local Limited Partnership. As previously reported, with respect to the Fund, a Settlement Agreement providing an option, subject to various conditions, to purchase the Fund’s interests in Affordable/Citrus Glen, Ltd., located in Orlando, FL, was not exercised.The Managing General Partner explored alternative exit strategies for this Local Limited Partnership interest.The Fund’s interest in the Local Limited Partnership terminated January 4, 2010.Based on an early 2009 valuation, the Managing General Partner expected a sale to result in approximately $1,500,000, or $29.45 per Unit, in sales proceeds.However, due to market conditions, net sales proceeds to the Fund were $200,000, or $3.93 per Unit.This transaction resulted in 2010 taxable gain projected of $334,892, or about $6.58 per Unit.The Fund no longer has an interest in the Local Limited Partnership. As previously reported, Guardian Place, located in Richmond, Virginia, refinanced its existing debt, on July 29, 2005.In addition to an annual debt service reduction of approximately $49,000, additional loan proceeds were utilized to retire a second mortgage and provide for a distribution of refinancing proceeds of $212,461 to the Fund on August 1, 2005.The Managing General Partner, in accordance with and as permitted by the Partnership Agreement, retained the entire amount of refinancing proceeds in Reserves.As part of this transaction, the Managing General Partner and the Local General Partner entered into an agreement that would allow for a sale at the end of the Compliance Period on December 31, 2009.As previously anticipated, an August 30, 2010 sale of the Fund’s interest in the Local Limited Partnership occurred.The sale resulted in $472,876, or $9.28 per Unit, in sales proceeds.This transaction resulted in 2010 taxable gain of $1,391,909, or about $27.33 per Unit. The Fund no longer has an interest in this Local Limited Partnership. As previously reported, occupancy at Grand Boulevard Renaissance, located in Chicago, Illinois continued to be in the mid-90 percentile throughout 2010.However, debt service coverage was not at an acceptable level and the Property was operating below breakeven.The operating deficit for the first nine months of 2010 was approximately $11,000.A representative of the Managing General Partner conducted a physical inspection as part of a June 2009 site visit.Despite improvements since an October 2008 visit, the Property was still assigned an unfavorable rating due to significant deferred maintenance and unaddressed issues.The Managing General Partner’s representative also considered property management to be weak and limited in capacity to address the physical needs of the Property.Advances from the Local General Partner and working capital enabled the Property to remain current on its loan obligations.In response to prior deficits, during 2001 the Local General Partner negotiated with the first mortgage lender to reduce the interest rate on the current first mortgage.In addition, in an effort to further reduce the Property’s debt service burden, in July 2003 the Local Limited Partnership and the Illinois Housing Development Authority closed on a mortgage restructuring of the second mortgage that reduced monthly debt service payments until June 1, 2005.As part of the transaction, the management agent agreed to subordinate a percentage of its management fee to payment of the second mortgage debt service.The tax credit compliance period expired December 31, 2009.The Fund’s interest in the Property was transferred on December 31, 2010 for $47,548, which was due to the Fund for outstanding cumulative priority distributions.This transaction resulted in 2010 taxable gain of $3,404, or about $0.07 per Unit.The Fund no longer has an interest in this Local Limited Partnership. As previously reported, in an effort to reduce the Fund’s risk to chronic operating difficulties at Wynmor, also known as Eden Park, located in Brooklyn Park, Minnesota, the Managing General Partner and Local General Partner, on October 1, 2003, entered into an agreement to transfer a portion of the Fund’s interest in the Property’s future Tax Credits (approximately $11 per Unit) and tax losses to the Local General Partner.In return, the Local General Partner agreed to deposit $500,000 into an escrow to be used to fund current and future operating deficits and to fund as much as an additional $500,000 to cover future operating deficits.The Managing General Partner and Local General Partner also have an agreement that allows for the Managing General Partner to put the Fund’s interest to the Local General Partner for $100 any time after October 1, 2003 and that the Local General Partner could call the Fund’s interest for fair market value any time after January 2, 2009.The Managing General Partner previously expected the put to be exercised in December 2010; however, it is now projected for September 2011 as the property is being reevaluated.The Managing General Partner estimates that this transaction will result in 2011 taxable loss projected to be approximately $580,000, or about $11.39per Unit.Occupancy averaged 93% for the year ending December 31, 2010.The Property operated above breakeven for the same time period.The Compliance Period for the Property expired on December 31, 2008. As previously reported, the Local General Partner of Twin Oaks Meadows, located in Lansing, Michigan, with the Fund’s consent, obtained soft loan financing in May 2004 to undertake much needed security improvements to the Property, reduce payables and fund operating deficits. In return for its consent, the Fund received a Put option that allows the Fund to transfer its interest in the Local Limited Partnership for a nominal price to the Local General Partner at any time subsequent to the end of the Property’s Compliance Period on December 31, 2009. Occupancy rose from 70% for the three months ending June 30, 2008 to 98% for the year ending March 31, 2010.Occupancy averaged 95% for the nine months ending December 31, 2010.Crime in the immediate area has subsided as result of a neighborhood watch program that was implemented.A new management company was brought in July 2008, which the Managing General Partner believes has helped occupancy at the Property.The Tax Credit Compliance Period expired December 31, 2009.The Managing General Partner is currently working on a strategy to dispose of the Fund’s interest in the Property for a nominal sum in late-2011.The Managing General Partner estimates that this transaction will result in 2011 taxable gain projected to be approximately $570,000, or about $11.19 per Unit. As previously reported, the Managing General Partner negotiated an exit strategy with the Local General Partner of Andrew’s Pointe, located in Burnsville, Minnesota. The compliance period expired December 31, 2008. The Local General Partner and Managing General Partner agreed on a price for the Local General Partner to purchase the Fund’s interest in the Property, which occurred on June 7, 2011. The transaction resulted in net sales proceeds of $925,000, or $18.16 per Unit and the Managing General Partner estimates 2011 taxable income of $1,230,000, or $24.15 per Unit. The Fund no longer has an interest in the Local Limited Partnership. As previously reported, the Local General Partner of Fairhaven Manor, located in Burlington, Washington, was working on a permanent loan extension. The loan matured on June 1, 2009, at which time a balloon payment was due; however, the note was extended for 60 months (5 years).The Compliance Period ended December 31, 2008; therefore, there is no recapture risk at the Property. The Managing General Partner is currently negotiating an exit strategy with the Local General Partner. The likely end result is that the Local General Partner and Managing General Partner will agree on a price for the Local General Partner to purchase the Fund’s interest in the Property, which is currently estimated for late-2011. Estimated net sales proceeds, if any, as well as taxable income or loss, is unknown at this time. As previously reported, the Managing General Partner anticipated the Fund’s interest in the Local Limited Partnership that owns SpringWood Apartments, located in Tallahassee, Florida, would be terminated upon the sale of the Property in the third quarter of 2008, a transaction that could have resulted in net sales proceeds to the Fund of approximately $200,000, or $3.93 per Unit. In July 2008, the potential buyer withdrew their interest to purchase this Property. Subsequently, the Managing General Partner explored an alternative exit strategy for this Local Limited Partnership interest. The Managing General Partner previously anticipated the Fund’s interest in the Local Limited Partnership would generally terminate no earlier than 90 days upon the sale of the Property in June 2011 for a nominal sum. However, the transfer of the Fund’s interest in the Local Limited Partnership occurred on June 1, 2011 for no consideration. The Managing General Partner estimates that this transaction will result in 2011 taxable income of $50,000, or $0.98 per Unit. As previously reported, the debt matured on March 1, 2011; however, it was extended for three years. The Tax Credit compliance period ended on December 31, 2009. The Fund no longer has interest in this Local Limited Partnership. As previously reported, the Managing General Partner is currently negotiating an exit strategy with the Local General Partner of Harford Commons, located in Baltimore, Maryland.The Local General Partner and Managing General Partner agreed upon on a nominal price for the Local General Partner to purchase the Fund’s interest in the Property, which is currently estimated for mid-2011.The Managing General Partner estimates that this transaction will result in 2011 taxable income estimated to be $920,000, or $18.06 per Unit.The compliance period expired December 31, 2010. Inflation and Other Economic Factors Inflation had no material impact on the operations or financial condition of the Fund for the years ended March 31, 2011 and 2010. Since some Properties benefit from some form of government assistance, the Fund is subject to the risks inherent in that area including decreased subsidies, difficulties in finding suitable tenants and obtaining permission for rent increases.In addition, the Tax Credits allocated to investors with respect to a Property are subject to recapture to the extent that a Property or any portion thereof ceases to qualify for Tax Credits. Certain Properties in which the Fund has invested are located in areas suffering from poor economic conditions.Such conditions could have an adverse effect on the rent or occupancy levels at such Properties.Nevertheless, the Managing General Partner believes that the generally high demand for below market rate housing will tend to negate such factors.However, no assurance can be given in this regard. Item 8.Financial Statements and Supplementary Data Information required under this Item is submitted as a separate section of this Report.See Index on page F-1 hereof. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None Item 9A. Controls and Procedures Disclosure Controls and Procedures We conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, or the Exchange Act, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities and Exchange Commission's rules and forms, including to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is accumulated and communicated to management to allow timely decisions regarding required disclosure.Based on that evaluation, management has concluded that as of March 31, 2011, our disclosure controls and procedures were effective. Management’s Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f). Our management conducted an assessment of the effectiveness of our internal control over financial reporting.This assessment was based upon the criteria for effective internal control over financial reporting established in Internal Control — Integrated Framework, issued by the Committee of Sponsoring Organizations of the Treadway Commission. The Fund’s internal control over financial reporting involves a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. Internal control over financial reporting includes the controls themselves, as well as monitoring of the controls and internal auditing practices and actions to correct deficiencies identified. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Management assessed the effectiveness of the Fund’s internal control over financial reporting as of March 31, 2011.Based on this assessment, management concluded that, as of March 31, 2011, the Fund’s internal control over financial reporting was effective. Changes in Internal Control over Financial Reporting There have not been any changes in our internal control over financial reporting during the fourth quarter of our fiscal year ended March 31, 2011, which have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None. PART III Item 10.Directors and Executive Officers of the Registrant The Managing General Partner was incorporated in September 1992.The Investment Committee of the Managing General Partner approved all investments.The names and positions of the principal officers and the directors of the Managing General Partner are set forth below. NamePosition Kenneth J. Cutillo Chief Executive Officer Arch Street VII L.P., a Massachusetts limited partnership was organized in September 1992.The managing general partner of Arch Street VII L.P. is Arch Street VII, Inc. The Managing General Partner provides day-to-day management of the Fund.Compensation is discussed in Item 11 of this report.Such day-to-day management does not include the management of the Properties. The business experience of the person listed above is described below. Mr. Cutillo is the Chief Executive Officer of Boston Financial. He has 16 years of experience in the low-income housing tax credit industry as a senior executive and tax attorney. Prior to joining Boston Financial, Mr. Cutillo was a Senior Vice President at Alliant Asset Management Company, LLC. From 2001 to 2008, Mr. Cutillo was responsible for supervising that firm's acquisition department. From 1998 to 2001, Mr. Cutillo was a Tax Partner at McGuireWoods, LLP and Chairman of its Affordable Housing Group. His practice at McGuireWoods, LLP focused exclusively on the representation of institutional investors, syndication firms and developers working in the affordable housing industry. Mr. Cutillo began his career in affordable housing in 1994 as tax counsel at Ungaretti & Harris, where he represented large financial institutions in their investment in various tax advantaged products. Mr. Cutillo received his B.A. from The University of the South in Political Science and History, a Juris Doctor cum laude from the University of Georgia School of Law, and a Master of Laws in Taxation from the University of Florida's Graduate Tax Program. The Fund is organized as a limited partnership solely for the purpose of real estate investment and does not have any employees.Therefore the Fund has not adopted a Code of Ethics. The Fund is structured as a limited partnership that was formed principally for real estate investment and is not “listed” issuer as defined by Rule 10A-3 of the Securities Exchange Act of 1934.Accordingly, neither an audit committee nor a financial expert to serve on such a committee has been established by the Fund. Item 11.Management Remuneration Neither the directors nor officers of the Managing General Partner, the partners of Arch Street VII L.P., nor any other individual with significant involvement in the business of the Fund receives any current or proposed remuneration from the Fund. Item 12.Security Ownership of Certain Beneficial Owners and Management As ofMarch 31, 2011, the following is the only entity known to the Fund to be the beneficial owner of more than 5% of the Units outstanding: Title of Name and Address of Beneficially Amount Class Beneficial Owner Owned Percent of Class Limited Oldham Institutional Tax Credits LLC 5,349 units 10.5% Partner 101 Arch Street Boston, MA Oldham Institutional Tax Credits LLC, is an affiliate of Arch Street VIII, Inc., the Managing General Partner. The equity securities of the Fund are registered under Section 12(g) of the Exchange Act. 100,000 Units were registered, 50,930 of which were sold to the public. Holders of Units are permitted to vote on matters affecting the Fund only in certain unusual circumstances and do not generally have the right to vote on the operation or management of the Fund. Arch Street VII L.P. owns five Units not included in the Units sold to the public. Except as described in the preceding paragraphs, neither the Managing General Partner, Arch Street VII L.P., Boston Financial nor any of their executive officers, directors, partners or affiliates is the beneficial owner of any Units.None of the foregoing persons possesses a right to acquire beneficial ownership of Units. The Fund does not know of any existing arrangement that might at a later date result in a change in control of the Fund. Item 13.Certain Relationships and Related Transactions and Director Independence The Fund paid certain fees to and reimbursed certain expenses of the Managing General Partner or its affiliates in connection with the organization of the Fund and the offering of Units.The Fund was also required to pay certain fees to and reimburse certain expenses of the Managing General Partner or its affiliates in connection with the administration of the Fund and its acquisition and disposition of investments in Local Limited Partnerships.In addition, the General Partners are entitled to certain Fund distributions under the terms of the Partnership Agreement.Also, an affiliate of the General Partners will receive up to $10,000 from the sale or refinancing proceeds of each Local Limited Partnership, if it is still a limited partner at the time of such transaction. The Fund is permitted to enter into transactions involving affiliates of the Managing General Partner, subject to certain limitations established in the Partnership Agreement. Information regarding the fees paid and expenses reimbursed is as follows: Asset Management Fees In accordance with the Partnership Agreement, an affiliate of the General Partners is paid an annual fee for services in connection with the administration of the affairs of the Fund.The affiliate currently receives 0.5% (annually adjusted by the CPI factor) of Gross Proceeds as the annual asset management fee. Fees earned in each of the two years ended March 31, 2011 and 2010 are as follows: Asset management fees $ $ Salaries and Benefits Expense Reimbursements An affiliate of the General Partners is reimbursed for the cost of the Fund's salaries and benefits expenses. The reimbursements are based upon the size and complexity of the Fund's operations.Reimbursements paid or payable in each of the two years ended March 31, 2011 and 2010 are as follows: Salaries and benefits expense reimbursements $ $ Cash Distributions Paid to the General Partners In accordance with the Partnership Agreement, the General Partners receive 1% of cash distributions paid to partners.No cash distributions were made during the year ended March 31, 2011.A cash distribution of $10,042 was made to the General Partners during the year ended March 31, 2010. Additional information concerning cash distributions, fees and expense reimbursements paid or payable to the General Partners and their affiliates for the two years ended March 31, 2011 is presented in the Notes to the Financial Statements. Item 14.Principal Accounting Fees and Services The Fund paid or accrued fees for services rendered by the principal accountants for the two years ended March 31, 2011 as follows: Audit fees $ $ Tax fees $ $ No other fees were paid or accrued to the principal accountant during the two years ended March 31, 2011. Item 15.Exhibits, Financial Statement Schedules (a)1 and 2.Financial Statements and Financial Statement Schedules In response to this portion of Item 15, the financial statements and the auditors’ reports relating thereto are submitted as a separate section of this Report.See Index to the Financial Statements on page F-1 hereof. All other financial statement schedules and exhibits for which provision is made in the applicable accounting regulations of the Securities and Exchange Commission are not required under related instructions or are inapplicable and therefore have been omitted. (b)1.Exhibits Exhibit No. 3 - Organization Documents. 3.1 Amended and Restated Agreement of Limited Partnership, dated as of December 24, 1992– Exhibit A to Prospectus contained in Form S-11 Registration Statement, File no. 33-52468. Exhibit No. 31 Certification 302 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit No. 32 Certification 906 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP By:Arch Street VIII, Inc. its Managing General Partner By:/s/Kenneth J. CutilloDate:June 29, 2011 Kenneth J. Cutillo President Arch Street VIII, Inc. (Chief Executive Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed by the following persons on behalf of the Managing General Partner of the Partnership and in the capacities and on the dates indicated: By: /s/Kenneth J. CutilloDate:June 29, 2011 Kenneth J. Cutillo President Arch Street VIII, Inc. (Chief Financial Officer) By:/s/Kenneth J. Cutillo Date:June 29, 2011 Kenneth J.Cutillo President Arch Street VIII, Inc. (Chief Accounting Officer) BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED MARCH 31, 2011 INDEX Page No. Report of Independent Registered Public Accounting Firm for the years ended March 31, 2011 and 2010 F-2 Financial Statements Balance Sheets - March 31, 2011 and 2010F-3 Statements of Operations - For the years ended March 31, 2011 and 2010 F-4 Statements of Changes in Partners' Equity - For the years ended March 31, 2011 and 2010 F-5 Statements of Cash Flows - For the years ended March 31, 2011 and 2010 F-6 Notes to the Financial Statements F-7 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Partners of Boston Financial Tax Credit Fund VII, A Limited Partnership We have audited the accompanying balance sheets of Boston Financial Tax Credit Fund VII, A Limited Partnership as of March 31, 2011 and 2010, and the related statements of operations, changes in partners’ equity (deficiency) and cash flows for the years then ended. These financial statements are the responsibility of the Partnership’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Partnership is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Partnership’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Boston Financial Tax Credit Fund VII, A Limited Partnership as of March 31, 2011 and 2010, and the results of its operations and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. /s/Reznick Group, P.C. Bethesda, Maryland June 29, 2011 BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP BALANCE SHEETS MARCH 31, 2011 and 2010 Assets Cash and cash equivalents $ $ Restricted cash (Note 4) - Investments in Local Limited Partnerships (Note 4) Due from affiliate (Note 5) - Other assets Total Assets $ $ Liabilities and Partners' Equity Due to affiliate (Note 5) $ - $ Accrued expenses Interest Payable (Note 4) - Total Liabilities General, Initial and Investor Limited Partners' Equity Total Liabilities and Partners' Equity $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP STATEMENTS OF OPERATIONS For the Years Ended March 31, 2011 and 2010 Revenue: Investment $ $ Cash distribution income Total Revenue Expense: Asset management fees, affiliate (Note 5) Impairment on investments in Local Limited Partnerships (Note 4) General and administrative (includes reimbursements to an affiliate in the amount of $154,396 and $168,544 in 2011 and 2010, respectively) (Note 5) Amortization Total Expense Loss before equity in losses of Local Limited Partnerships and gain on disposition of investments in Local Limited Partnerships ) ) Equity in losses of Local Limited Partnerships (Note 4) ) ) Gain on disposition of investments in Local Limited Partnerships (Note 4) Net Income (Loss) $ ) $ Net Income (Loss) allocated: General Partners $ ) $ Limited Partners ) $ ) $ Net Income (Loss) per Limited Partner Unit (50,930 Units) $ ) $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP STATEMENTS OF CHANGES IN PARTNERS' EQUITY For the Years Ended March 31, 2011 and 2010 Initial Investor General Limited Limited Partners Partners Partners Total Balance at March 31, 2009 $ Cash distributions ) - ) ) Net Income - Balance at March 31, 2010 Net Loss ) - ) ) Balance at March 31, 2011 $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP STATEMENTS OF CASH FLOWS For the Years Ended March 31, 2011 and 2010 Cash flows from operating activities: Net Income (Loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used for operating activities: Equity in losses of Local Limited Partnerships Gain on disposition of investments in Local Limited Partnerships ) ) Impairment on investments in Local Limited Partnerships Amortization Cash distributions included in net income (loss) ) ) Decrease in cash arising from changes in operating assets and liabilities: Due from affiliate ) - Other assets ) ) Due to affiliate ) ) Accrued expenses ) ) Net cash used for operating activities ) ) Cash flows from investing activities: Release of restricted cash - Investments in Local Limited Partnerships ) - Cash distributions received from Local Limited Partnerships Proceeds from disposition of investments in Local Limited Partnerships Net cash provided by investing activities Cash flows from financing activities: Cash distributions - ) Net cash provided by (used for) financing activities - ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning Cash and cash equivalents, ending $ $ The accompanying notes are an integral part of these financial statements. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS 1.Organization Boston Financial Tax Credit Fund VII, A Limited Partnership (the "Fund") is a Massachusetts limited partnership organized to invest as a limited partner or member in other limited partnerships or limited liability companies (collectively, "Local Limited Partnerships") which own and operate apartment complexes that are eligible for low income housing tax credits (“Tax Credits”) which may be applied against the federal income tax liability of an investor.The Fund’s objectives are to: (i) provide investors with annual Tax Credits which they may use to reduce their federal income tax liability; ii) provide limited cash distributions from the operations of apartment complexes and; iii) preserve and protect the Fund’s capital.Arch Street VIII, Inc., a Massachusetts corporation is the Managing General Partner of the Fund.Arch Street VII Limited Partnership, a Massachusetts limited partnership, whose general partner consists of Arch Street, Inc., is also a General Partner.Both the Managing General Partner and Arch Street VII, L.P. are affiliates of Boston Financial Investment Management, LP (“Boston Financial”).The General Partners were affiliates of MMA Financial, Inc. Municipal Mortgage & Equity, LLC (“MuniMae”), the parent company of MMA Financial, Inc., sold substantially all of the assets of its Low Income Housing Tax Credit business to Boston Financial. The first stage of this sale closed on July 30, 2009 and the second stage closed on October 13, 2009. From July 30, 2009 through October 13, 2009, MuniMae had engaged BFIM Asset Management, LLC, an affiliate of Boston Financial, to provide asset management to the Fund. On October 13, 2009, the partnership interests in the General Partners were directly and/or indirectly transferred from entities controlled by MuniMae to one or more entities controlled and owned by Boston Financial.The fiscal year of the Fund ends on March 31. The Partnership Agreement authorizes the sale of up to 100,000 Units of limited partnership interest ("Units") at $1,000 per Unit.In total, the Fund received $50,930,000 of capital contributions from investors admitted as Limited Partners for 50,930 Units. On November 30, 1993, the Fund held its final investor closing. The Managing General Partner initially designated 5% of the Gross Proceeds as Reserves, as defined in the Partnership Agreement.The Reserves were established to be used for working capital of the Fund and contingencies related to the ownership of Local Limited Partnership interests.The Managing General Partner may increase or decrease such Reserves from time to time, as it deems appropriate.At March 31, 2011 and 2010, $2,453,262 and $2,759,197, respectively, has been designated as Reserves. Generally, profits, losses, tax credits and cash flow from operations are allocated 99% to the Limited Partners and 1% to the General Partner.Net proceeds from a sale of the Fund’s interest in a Local Limited Partnership or refinancing of a Local Limited Partnership will be allocated 95% to the Limited Partners and 5% to the General Partner after certain priority payments.The General Partners may have an obligation to fund deficits in their capital accounts, subject to limits set forth in the Partnership Agreement.However, to the extent that the General Partners’ capital accounts are in a deficit position, certain items of net income may be allocated to the General Partners in accordance with the Partnership Agreement. 2.Significant Accounting Policies Cash Equivalents Cash equivalents represent short-term, highly liquid instruments with original maturities of 90 days or less. Concentration of Credit Risk The Fund invests its cash primarily in money market and demand deposit accounts with commercial banks.At times, cash balances at a limited number of banks and financial institutions may exceed federally insured amounts.Management believes it mitigates its credit risk by investing in major financial institutions. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 2.Significant Accounting Policies (continued) Investments in Local Limited Partnerships The Local Limited Partnerships in which the Fund invests are Variable Interest Entities ("VIE"s) because the owners of the equity at risk in these entities do not have the power to direct their operations.In accordance with the accounting guidance for the consolidation of VIEs, the Fund determines when it should include the assets, liabilities and activities of a VIE in its financial statements and when it should disclose information about its relationship with a VIE. A VIE is a legal structure used to conduct activities or hold assets, and a VIE must be consolidated by the entity that is determined to be the VIE’s primary beneficiary. The primary beneficiary of a VIE is the entity that has (i) the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and (ii) the obligation to absorb losses or receive benefits that could potentially be significant to the VIE. If multiple unrelated parties share such power, as defined, no party is required to consolidate the VIE. The Fund determines whether the Local Limited Partnerships are VIEs and whether it is the primary beneficiary at the date of initial involvement with the Local Limited Partnerships. The Fund reassesses whether it is the primary beneficiary of a Local Limited Partnership on an ongoing basis based on changes in facts and circumstances. In determining whether it is the primary beneficiary, the Fund considers the purpose and activities of the Local Limited Partnership, including the variability and related risks the Local Limited Partnership incurs and transfers to other entities and their related parties.If the Fund determines that it is the primary beneficiary of the Local Limited Partnership, the Local Limited Partnership is consolidated within the Fund’s financial statements. The Fund is involved with the Local Limited Partnerships as a non-controlling equity holder.The investments in the Local Limited Partnerships are made primarily to obtain tax credits on behalf of the Fund’s investors.The tax credits generated by Local Limited Partnerships are not reflected on the books of the Fund as such credits are allocated to investors for use in offsetting their federal income tax liability.The general partners or managing members of the Local Limited Partnerships (the “Local General Partners”), who are considered to be the primary beneficiaries, have the power to direct the activities of the Local Limited Partnerships.The general partners or managing members are also responsible for maintaining compliance with the Tax Credit program and for providing subordinated financial support in the event operations cannot support debt and Property tax payments.The Fund, through its ownership percentages, may participate in property disposition proceeds.The timing and amounts of these proceeds are unknown but can impact the Fund’s financial position, results of operations or cash flows. Because the Fund is not the primary beneficiary of these Local Limited Partnerships, it accounts for its investments in the Local Limited Partnerships using the equity method of accounting. The Fund'sexposure to economic and financial statement losses is limited to its investment balance in the Local Limited Partnerships and estimated future funding commitments.To the extent that the Fund does not receive the full amount of tax credits specified in its initial investment contribution agreement, it may be eligible to receive payments from the general partner or managing member of the Local Limited Partnerships under the provisions of tax credit guarantees.The Fund may be subject to additional losses to the extent of any additional financial support that the Fund voluntarily provides in the future. The Fund may voluntarily provide advances to the Local Limited Partnerships to finance operations or to make debt service payments.The Fund assesses the collectability of any advances at the time the advance is made and records a reserve if collectability is not reasonably assured.The Fund does not guarantee any of the mortgages or other debt of the Local Limited Partnerships. Under the equity method, the investment is carried at cost, adjusted for the Fund’s share of net income or loss and for cash distributions from the Local Limited Partnerships; equity in income or loss of the Local Limited Partnerships is included currently in the Fund's operations.A liability is recorded for delayed equity capital contributions to Local Limited Partnerships. In the event that a Local Limited Partnership has recorded other comprehensive income or loss, the Fund will evaluate its impact on the Fund and determine whether it should be included as other comprehensive income (loss) in the statement of partners’ equity (deficiency).Under the equity method, a Local Limited Partnership investment will not be carried below zero.To the extent that equity in losses are incurred when the Fund’s carrying value of the respective Local Limited Partnership has been reduced to zero, these excess losses will be suspended and offset against future income.Income from a Local Limited Partnership, where cumulative equity in losses plus cumulative distributions have exceeded the total investment in the Local BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 2.Significant Accounting Policies (continued) Investments in Local Limited Partnerships (continued) Limited Partnership, will not be recorded until all of the related unrecorded losses have been offset.To the extent that a Local Limited Partnership with a carrying value of zero distributes cash to the Fund, that distribution is recorded as income in the Fund’s statement of operations. Excess investment costs over the underlying net assets acquired have arisen from acquisition fees paid and expenses reimbursed to an affiliate of the Fund. These fees and expenses are included in the Fund's investments in Local Limited Partnerships and are being amortized on a straight-line basis over 35 years or until a Local Limited Partnership’s respective investment balance has been reduced to zero. Management has elected to report results of the Local Limited Partnerships on a 90-day lag basis because the Local Limited Partnerships report their results on a calendar year basis.Accordingly, the financial information of the Local Limited Partnerships that is included in the accompanying financial statements is as of December 31, 2010 and 2009 and for the years then ended. The Fund is subject to risks inherent in the ownership of property which are beyond its control, such as fluctuations in occupancy rates and operating expenses, variations in rental schedules, proper maintenance of facilities and continued eligibility of tax credits.If the cost of operating a property exceeds the rental income earned thereon, the Fund may deem it in its best interest to voluntarily provide funds in order to protect its investment. The Fund has implemented policies and practices for assessing other-than-temporary declines in the values of its investments in Local Limited Partnerships.Periodically, the carrying values of the investments are tested for other-than-temporary impairment. If an other-than-temporary decline in carrying value exists, a provision is recorded to reduce the investment to the sum of the estimated remaining benefits. The estimated remaining benefits for each Local Limited Partnership consists of the estimated future benefit from tax losses and tax credits over the estimated life of the investment and estimated residual proceeds at disposition. Estimated residual proceeds are calculated by capitalizing the estimated net operating income and subtracting the estimated terminal debt balance of each Local Limited Partnership.Generally, the carrying values of most Local Limited Partnerships will decline through losses and distributions.However, the Fund may record impairment losses if the expiration of tax credits outpaces losses and distributions from any of the Local Limited Partnerships. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amount of assets, liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Income Taxes The Fund has elected to be treated as a partnership which is a pass-through entity for income tax purposes and, as such, is not subject to income taxes. Rather, all items of taxable income, deductions and tax credits are passed through to and are reported by its partners on their respective income tax returns.Accordingly, these financial statements do not reflect a provision for income taxes and the Fund has no other tax positions which must be considered for disclosure.The Fund is required to file and does file tax returns with the Internal Revenue Service and other state and local tax jurisdictions which are subject to examination for tax years 2007 through 2010. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 2.Significant Accounting Policies (continued) Subsequent Events Events that occur after the balance sheet date but before the financial statements were available to be issued are evaluated for recognition or disclosure. The effects of subsequent events that provide evidence about conditions that existed at the balance sheet date are recognized in the accompanying financial statements.Subsequent events which provide evidence about conditions that existed after the balance sheet date require disclosure in the accompanying notes.Management evaluated the activity of the Fund and concluded that no subsequent events have occurred that would require recognition in the financial statements or disclosure in the notes to the financial statements. 3.New Accounting Principle Consolidation of Variable Interest Entities In June 2009, the FASB issued an amendment to the accounting and disclosure requirements for the consolidation of variable interest entities (VIEs).The amended guidance modifies the consolidation model to one based on control and economics, and replaces the current quantitative primary beneficiary analysis with a qualitative analysis.The primary beneficiary of a VIE will be the entity that has (i)the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance and (ii)the obligation to absorb losses or receive benefits that could potentially be significant to the VIE.If multiple unrelated parties share such power, as defined, no party will be required to consolidate the VIE. Further, the amended guidance requires continual reconsideration of the primary beneficiary of a VIE and adds an additional reconsideration event for determination of whether an entity is a VIE.Additionally, the amendment requires enhanced and expanded disclosures around VIEs. This amendment is effective for fiscal years beginning after November15, 2009.The adoption of this guidance on April 1, 2010 did not have a material effect on the Fund’s financial statements. 4.Investments in Local Limited Partnerships The Fund currently has limited partner interests in six Local Limited Partnerships which were organized for the purpose of owning and operating multi-family housing complexes, all of which are government-assisted.The Fund's ownership interest in each Local Limited Partnership is 99%, with the exception of Springwood Apartments which is 19.8%, and Eden Park which is 67.99%.The Fund may have negotiated or may negotiate options with the Local General Partners to purchase or sell the Fund’s interests in the Local Limited Partnerships at the end of the Compliance Period for nominal prices.In the event that Properties are sold to third parties, or upon dissolution of the Local Limited Partnerships, proceeds will be distributed according to the terms of each Local Limited Partnership agreement. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 4.Investments in Local Limited Partnerships (continued) The following is a summary of investments in Local Limited Partnerships at March 31, 2011 and 2010: 2011 2010 Capital contributions and advances paid to Local Limited Partnerships and purchase price paid to withdrawing partners of Local Limited Partnerships $ $ Cumulative equity in losses of Local Limited Partnerships (excluding cumulative unrecognized losses of $4,425,279 and $4,024,182 at March 31, 2011 and 2010, respectively ) ) Cumulative cash distributions received from Local Limited Partnerships ) ) Investments in Local Limited Partnerships before adjustments Excess investment costs over the underlying assets acquired: Acquisition fees and expenses Cumulative amortization of acquisition fees and expenses ) ) Investments in Local Limited Partnerships before valuation allowance and impairment Cumulative valuation allowance on advances to Local Limited Partnerships(13,141) ) Cumulative impairment on investments to Local Limited Partnerships ) ) Investments in Local Limited Partnerships $ $ The Fund has recorded an impairment for its investments in Local Limited Partnerships in order to appropriately reflect the estimated net realizable value of these investments. Summarized combined financial information of the Local Limited Partnerships in which the Fund has invested as of December 31, 2010 and 2009 (due to the Fund's policy of reporting the financial information of its Local Limited Partnership interests on a 90 day lag basis), excluding the financial statements of two Local Limited Partnerships, is as follows: BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 4.Investments in Local Limited Partnerships (continued) Summarized Balance Sheets - as of December 31, Assets: Investment property, net $ $ Other assets Total Assets $ $ Liabilities and Partners' Deficiency: Mortgage notes payable $ $ Other liabilities Total Liabilities Fund's deficiency ) ) Other partners' equity Total Partners' Deficiency: ) ) Total Liabilities and Partners' Deficiency $ $ Summarized Statements of Operations- for the years ended December 31, Rental and other income $ $ Expenses: Operating Interest Depreciation and amortization Total Expenses Net Loss $ ) $ ) Fund’s share of Net Loss $ ) $ ) Other partners' share of Net Loss $ ) $ ) The 2010 requirement for an audited financial statement for the Local Limited Partnership with a carrying value of zero was waived and is therefore not included in the above summarized combined financial information.The Fund's estimated equity in loss of the Local Limited Partnership is $86,000 for the year ended March 31, 2011. The financial information of the Local Limited Partnership, which was disposed of during the year ended March 31, 2011, as discussed below, is not included in the above summarized combined financial information.The Fund’s estimated equity in loss of the Local Limited Partnership is $3,000 for the year ended March 31, 2011. For the years ended March 31, 2011 and 2010, the Fund has not recognized $592,254 and $815,846, respectively, of equity in losses relating to certain Local Limited Partnerships in which cumulative equity in losses and distributions exceeded its total investment in the Local Limited Partnerships. Previously unrecognized losses of $85,766 are included in losses recognized in the year ended March 31, 2011. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 4.Investments in Local Limited Partnerships (continued) The Fund’s deficiency as reflected by the Local Limited Partnerships of $2,084,835 and $2,736,242 at March 31, 2011 and 2010, respectively, differs from the Fund’s investments in Local Limited Partnerships before adjustments of $1,830,220 and $1,860,104 at March 31, 2011 and 2010, respectively, due to: (i) cumulative unrecognized losses as described above;(ii) syndication costs charged to equity by the Local Limited Partnerships that are not reflected in the Fund’s investments in Local Limited Partnerships;(iii) advances to Local Limited Partnerships that the Fund included in investments in Local Limited Partnerships; (iv) the financial information of the Local Limited Partnership that is not included in the summarized balance sheets of the Local Limited Partnership due to the 2010 requirement for an audited financial statement being waived; (v) one Local Limited Partnership whose interest was disposed of in the quarter ended March 31, 2010 that are included in the December 31, 2009 balance sheets of the Local Limited Partnership; and (vi) differences in the accounting treatment of miscellaneous items. For the year ended March 31, 2011, one of the Local Limited Partnerships, with a carrying value of zero, was considered to have current maturity of debt issues resulting in the Partnership’s current liabilities significantly exceeding its current assets. This condition was significant enough to warrant its independent auditor to issue an audit report that raised substantial doubt about the Local Limited Partnership’s ability to continue as a going concern.However, the Fund believes that support from the Local General Partner will likely mitigate substantial risk to the Fund. The property owned by the Local Limited Partnership is currently being marketed for sale.Due to the current efforts to sell the property, the Fund does not anticipate that Fund Reserves will be used to support property operations. During the year ended March 31, 2011, the Fund sold its interest in two Local Limited Partnerships.The Fund’s investment value at the time of the sales was $59,771 resulting in a gain on disposition of investments in Local Limited Partnerships of$413,105for the year ended March 31, 2011.The Fund received $472,876 during the year ended March 31, 2011 from the sales of its interest in these Local Limited Partnerships.During the year ended March 31, 2010, the Fund sold its interest in five Local Limited Partnerships.The Fund’s investment value at the time of the sales was $240,811 resulting in a net gain on disposition of investments in Local Limited Partnerships of$1,889,049 for the year ended March 31, 2010.The Fund received $2,129,860 during the year ended March 31, 2010 from the sales of its interest in these Local Limited Partnerships. The Fund had set aside in an escrow account future capital contributions related to its investment in one Local Limited Partnership.This Local Limited Partnership was sold during the year ended March 31, 2011. As a result, the escrow was used to pay capital contributions to the Local Limited Partnership of $145,537 and interest owed to the Local General Partner of $98,859 during the year ended March 31, 2011.As of March 31, 2011 and 2010, the Fund’s escrow balance is zero and $244,396, respectively.As of March 31, 2011 and 2010, zero and $98,859, respectively, of interest is due to the Local General Partner. 5.Transactions with Affiliates An affiliate of the General Partners receives the base amount of 0.50% (annually adjusted by the CPI factor) of Gross Proceeds as the annual asset management fee for administering the affairs of the Fund.Asset management fees of $389,159 and $380,060 have been expensed in the years ended March 31, 2011 and 2010, respectively. During the years ended March 31, 2011 and 2010, $487,540 and $377,512 respectively, were paid out of available cash flow for asset management fees.Included in due to affiliate at March 31, 2010 is $96,927 of asset management fees. Included in due from affiliate at March 31, 2011, is an overpayment of $1,454 for asset management fees. An affiliate of the General Partners is reimbursed for the cost of the Fund's salaries and benefits expenses.Included in general and administrative expenses for the years ended March 31, 2011 and 2010 is $154,396 and $168,544, respectively, that the Fund has incurred for these expenses.During the year ended March 31, 2011 and 2010, salaries and benefits of $154,396 and $219,658, respectively, were paid to the affiliate of the General Partners for these expenses. As of March 31, 2011 and 2010 there are no unpaid salaries and benefits expenses. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 6.Federal Income Taxes The following schedule reconciles the reported financial statement net income (loss) for the fiscal years ended March 31, 2011 and 2010 to the net income reported on the Form 1065, U.S. Partnership Return of Income for the years ended December 31, 2010 and 2009: Net Income (Loss) per financial statements $ ) $ Equity in losses of Local Limited Partnerships for financial reporting purposes in excess of equity in losses for tax purposes Equity in losses of Local Limited Partnerships not recognized for financial reporting purposes, net of recognition of previously unrecognized losses ) ) Adjustment to reflect March 31 fiscal year end to December 31 taxable year end ) Amortization for tax purposes in excess of amortization for financial reporting purposes ) ) Impairment on investments in Local Limited Partnerships not deductible for tax purposes Gain on disposition of investments in Local Limited Partnerships for tax purposes in excess of gain recognized for financial reporting purposes Cash distributions included in net income (loss) for financial reporting purposes ) ) Net Income per tax return $ $ The differences in the assets and liabilities of the Fund for financial reporting purposes and tax purposes as of March 31, 2011 and December 31, 2010, respectively, are as follows: Financial Reporting Tax Purposes Purposes Differences Investments in Local Limited Partnerships $ $ ) $ Other assets $ $ $ ) Liabilities $ $ $ ) The differences in assets and liabilities of the Fund for financial reporting and tax purposes are primarily attributable to: (i) the cumulative equity in losses from Local Limited Partnerships for tax purposes is approximately $2,620,000 more than for financial reporting purposes, including approximately $4,425,000 of losses the Fund has not recognized relating to Local Limited Partnerships whose cumulative equity in losses exceed its total investments;(ii) the cumulative amortization of acquisition fees for tax purposes exceeds financial reporting purposes by approximately $101,000; (iii) the Fund has recorded an impairment allowance on its investments in Local Limited Partnerships for approximately $2,013,000 that is not recorded for tax purposes; and (iv) organizational and offering costs of approximately $6,305,000 that have been capitalized for taxpurposes are charged to Limited Partners’ equity for financial reporting purposes. BOSTON FINANCIAL TAX CREDIT FUND VII, A LIMITED PARTNERSHIP NOTES TO THE FINANCIAL STATEMENTS (continued) 6.Federal Income Taxes (continued) The differences in the assets and liabilities of the Fund for financial reporting purposes and tax purposes as of March 31, 2010 and December 31, 2009, respectively, are as follows: Financial Reporting Tax Purposes Purposes Differences Investments in Local Limited Partnerships $ $ ) $ Other assets $ $ $ ) Liabilities $ $ $ ) The differences in assets and liabilities of the Fund for financial reporting and tax purposes are primarily attributable to: (i) the cumulative equity in losses from Local Limited Partnerships for tax purposes is approximately $7,407,000 more than for financial reporting purposes, including approximately $4,024,000 of losses the Fund has not recognized relating to Local Limited Partnerships whose cumulative equity in losses exceed its total investments;(ii) the cumulative amortization of acquisition fees for tax purposes exceeds financial reporting purposes by approximately $172,000; (iii) the Fund has recorded an impairment allowance on its investments in Local Limited Partnerships for approximately $1,887,000 that is not recorded for tax purposes; and (iv) organizational and offering costs of approximately $6,305,000 that have been capitalized for taxpurposes are charged to Limited Partners’ equity for financial reporting purposes.
